Citation Nr: 0826950	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-35 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for mechanical low back pain with degenerative disc 
disease. 

2.  Entitlement to an effective date prior to September 23, 
1999 for the grant of service connection for mechanical low 
back pain with degenerative disc disease.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, DC.

In a November 2005 statement, the veteran contended that his 
service-connected mechanical low back pain renders him unable 
to work.  A claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) is referred to the 
RO for appropriate development.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's low back 
disability was manifested without ankylosis of the lumbar 
spine. 

2.  Prior to September 23, 2002, the evidence did not 
demonstrate pronounced intervertebral disc syndrome.  

3.  Since September 23, 2002 the veteran's low back 
disability has been objectively manifested by forward flexion 
of the thoracolumbar spine of 30 degrees, without  
intervertebral disc syndrome without unfavorable ankylosis of 
the entire thoracolumbar spine and without incapacitating 
episodes having a total duration of at least six weeks during 
a 12-month period. 

4. A September 1999 Board decision denied service connection 
for a low back disorder.

5.  After the September 1999 Board decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for a low back disorder was received on 
September 23, 1999.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for mechanical low back pain with degenerative disc 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71A, 
Diagnostic Codes 5292, 5295 (2002) 5293 (2002-2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).    

2.  The criteria for entitlement to an effective date prior 
to September 23, 1999 for a grant of service connection for 
mechanical low back pain with degenerative disc disease have 
not been met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 




A.  Duty to Notify

A May 2003 letter notified the veteran of the information and 
evidence required to substantiate his claim for service 
connection for low back pain and informed him what evidence 
VA would obtain on his behalf and what evidence VA would 
assist him in obtaining.  

The veteran's claims for an earlier effective date and for a 
higher initial rating originate from a notice of disagreement 
with the September 2004 rating decision that awarded service 
connection for mechanical low back pain.  The veteran did not 
receive VCAA notice of the information and evidence required 
to establish a disability rating and an effective date.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that all VCAA notice violations should be presumed 
prejudicial, requiring reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication, e.g. by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id. at 889.  

The Board finds that the notice errors in this case did not 
affect the essential fairness of the adjudication.  The 
communications submitted by the veteran's representative 
demonstrate actual knowledge of the rating criteria 
pertaining to back disabilities.  The deficient notice with 
regard to effective date did not prejudice the veteran, as 
there is no legal entitlement to an earlier effective date.  
Therefore, the Board finds that the requirements of the duty 
to satisfy have been met in this case.        

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
service medical records and post-service medical records were 
obtained and associated with the claims file.  The veteran 
has also been afforded a VA examination.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claims

A.  Higher initial evaluation for mechanical low back pain

The veteran seeks an initial evaluation in excess of 40 
percent for mechanical low back pain. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In both claims for an increased rating on an 
original claim and an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code 
are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).


A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. 
§ 4.1 (2007).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The diagnostic codes pertaining to back disabilities were 
amended twice during the course of the veteran's appeal.  The 
provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change.  See VAOPGCPREC 3-
2003, 65 Fed. Reg. 33422 (2000).  



Prior to September 26, 2003,  lumbosacral strain was rated 
according to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  A maximum rating of 40 
percent was available under this diagnostic code and was 
applied for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  A 
maximum evaluation of 40 percent was assignable for severe 
limitation of motion of the lumbar spine.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  A maximum 
evaluation of 60 percent was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Prior to September 23, 2002, the only other diagnostic codes 
that allowed for an evaluation in excess of 40 percent were 
5285, which governed residuals of fractures of the vertebra 
and is therefore not applicable to this appeal, and 
diagnostic codes 5286 and 5289.  38 C.F.R. § 4.71a, 
Diagnostic  Codes 5285, 5286, 5289 (2002).  Under Diagnostic 
Code 5286, an evaluation of 60 percent was assignable for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle.  38 C.F.R. §4.71a, Diagnostic Code 5286.  
Under Diagnostic Code 5289, a 50 percent evaluation was 
assignable for unfavorable ankylosis of the lumbar spine. 38 
C.F.R. § 4.71a, Diagnostic Code 5289.

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated based on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining, under 38 C.F.R. Section 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.  See  Diagnostic Code 5243, Note 1.  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  A 40 percent rating is provided when 
there is: unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The General Rating Formula provides for a  50 percent 
rating when there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation for 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007).  
  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin of the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).

Current rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. Combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  
Normal combined range of motion of the thoracolumbar spine is 
240 degrees; normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

As noted previously, the RO has assigned an initial rating of 
40 percent under Diagnostic Code 5243.  For reasons set forth 
below, the Board finds that a rating in excess of 40 percent 
is not warranted for the veteran's service-connected 
mechanical low back pain.  

The veteran served on active duty from November 1987 to 
November 1991.  During service, the veteran received 
treatment for back pain.  A May 1988 entry in the service 
medical records reflects that the veteran was seen with 
complaints of low back pain of five days in duration.  He 
gave a history of falling down a ladder.  A physician 
assessed back strain.  In August 1988, the veteran was seen 
with complaints of back pain since the fall in April.  A 
physician assessed mechanical low back pain.  The veteran 
continued to seek treatment for back pain throughout service.   

Following separation from service, the veteran underwent a VA 
examination in November 1992.  The examination report did not 
note any findings or complaints regarding mechanical low back 
pain.  

VA medical records dated in 1999 show that the veteran was 
seen with complaints of back pain.  A diagnosis of 
lumbosacral sprain/ strain was noted.  

VA outpatient treatment records reflect that the veteran was 
seen in January 2000 with complaints of low back pain. He 
reported that his back pain occurred when sitting or standing 
and that he had intense pain when in a prolonged position.  
The veteran reported that he was not employed and had not 
worked since 1992 when he became ill with hepatitis B.  

On physical examination, it was noted that the veteran was 
able to bend forward 80 degrees before stating that his 
lumbosacral pain was increasing.   

In March 2004, the veteran underwent a VA examination.  The 
examiner reviewed the claims file.  The veteran reported 
falling off of a ladder during service in May of 1988.  The 
examiner noted that the veteran was treated for low back 
strain.  

The veteran reported chronic low back pain in the lumbosacral 
spine that radiated to both lower extremities.  He reported 
weakness in the quadriceps muscles accompanied by numbness 
and tingling on occasion.  He reported that back pain 
negatively affected his ability to walk.  The veteran 
reported that flare-ups of back pain occurred two times per 
week.  The veteran reported that he was unable to leave the 
house at those times.  The veteran reported that he was 
unable to work due to chronic low back pain.

On physical examination, the examiner noted that the spine 
was without evidence of scoliosis clinically.  The veteran 
had lateral rotation of 10 degrees to the left and 15 degrees 
to the right.  He had lateral bending of 12 degrees to the 
left and 20 degrees to the right.  The veteran had flexion to 
30 degrees and flexion to 30 degrees.  The examiner diagnosed 
mechanical low back pain and mild degenerative disc disease 
with no objective evidence of radiculopathy.
The Board finds that a rating in excess of 40 percent is not 
warranted at any time during the course of this appeal.   
Prior to September 23, 2002, under diagnostic codes 5286 and 
5289, a rating in excess of 40 percent could only be awarded 
where there was ankylosis of the spine.  The record in this 
case does not contain any findings of ankylosis.

The Board also finds that the evidence does not support a 
rating in excess of 40 percent under the General Rating 
Formula, in effect since September 26, 2003, as there is no 
evidence of unfavorable ankylosis of the thoracolumbar spine.  

The evidence does not show pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc and little 
intermittent relief.  Accordingly, a rating in excess of 40 
percent is not warranted under Diagnostic Code 5293, in 
effect prior to September 23, 2002.

The Board also finds that an increased rating is not 
warranted under the revised criteria pertaining to 
intervertebral disc syndrome.  Under the revised criteria, a 
60 percent rating is assignable under Diagnostic Code 5243 
when the evidence demonstrates incapacitating episodes having 
a total duration of at least six weeks during a 12-month 
period.  Although the veteran has reported that he is unable 
to work because of his back, the evidence does not show  
"incapacitating episodes" as defined by Diagnostic Code 
5243.  As discussed above, Diagnostic Code 5243 defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Diagnostic Code 5243, Note 1.  The evidence in 
this case does not show that the veteran has required 
physician-prescribed bedrest because of his service-connected 
back disability.  

Given the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
an increased rating for mechanical low back pain with 
degenerative disc disease.  The rating schedule is designed 
to accommodate changes in condition; therefore, the veteran 
may be awarded increased evaluations in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2006).  At 
present, however, the 40 percent evaluation currently 
assigned his disability is the most appropriate given the 
evidence of record.

B.  Earlier effective date claim

The veteran seeks an effective date earlier than September 
26, 1999 for the grant of service connection for mechanical 
low back pain with degenerative disc disease.  The veteran 
asserts that service connection should date back to the date 
of receipt of  a previous claim that was received by the RO 
in 1994.

Generally, the effective date of the grant of service 
connection is the day following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2007).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); Brannon 
v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2007).  An informal claim 
must identify the benefits sought; and upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  Id.  A report of 
examination or hospitalization that meets certain criteria 
will be accepted as an informal claim for an increase or to 
reopen provided the report relates to a disability that may 
establish entitlement.  38 C.F.R. § 3.157(a) (2007).  
Evidence received from a private physician or layperson will 
also be accepted as a claim when the evidence is within the 
competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits.  The date 
of receipt of such evidence will be accepted as the date of 
receipt of the claim. 38 C.F.R. § 3.157(b)(2) (2007).
A claim for service connection for low back pain was received 
by the RO on December 10, 1992.  A May 1994 rating decision 
denied service connection for   low back pain.  The veteran 
appealed the May 1994 rating decision to the Board.  The 
Board denied service connection for low back pain in a 
September 1999 decision.  

All decisions of the Board are final on the date stamped on 
the decision unless the Chairman of the Board orders 
reconsideration of the decision.  38 U.S.C.A. 
§§ 5109A, 7103(a) (West 2002); 38 C.F.R. § 20.1100(a) (2007).

The requirements for filing of a motion for reconsideration 
are set forth in 38 C.F.R. § 20.1001, which provides that a 
motion for reconsideration must be in writing, must include 
the name of the veteran, the applicable VA file number and 
the date of the Board decision to be reconsidered.  It must 
also set forth clearly and specifically the alleged obvious 
error, or errors, of fact or law, in the applicable decision 
or other appropriate basis for requesting reconsideration.  
38 C.F.R. §20.1001(a).  A motion for reconsideration may be 
filed at any time and must be filed with the Board's Director 
of Management and Administration in Washington, D.C.
 § 20.1001(b).  

The veteran did not submit a motion for reconsideration to 
the Board in accordance with the procedures outlined in § 
20.1001.  The veteran submitted a statement to the RO on 
September 23, 1999, in which he requested "reconsideration" 
of his claim.  Because the statement submitted on September 
23, 1999 was in writing and requested determination regarding 
a benefit, the RO properly treated the statement as a claim 
to reopen.  38 C.F.R. § 3.1(p)   

The Board finds that the veteran an effective date prior to 
September 23, 1999 for service connection for mechanical low 
back pain is not warranted.  The RO first received a claim 
for service connection for a back condition on December 10, 
1992.  The veteran appealed the decision to the Board, and 
the Board issued a decision in September 1999 that denied 
service connection for a back condition.  Following the final 
Board decision, a claim to reopen was received by the RO on 
September 23, 1999, the date of the veteran's claim.  When a 
claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  Accordingly, the veteran is not entitled to an 
effective date prior to September 23, 1999 for the grant of 
service connection for mechanical low back pain with 
degenerative disc disease.   


ORDER


An initial rating in excess of 40 percent for mechanical low 
back pain with degenerative disc disease is denied.

An effective date prior to September 23, 1999 for the grant 
of service connection for mechanical low back pain with 
degenerative disc disease is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


